                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUNIZ,
   HANNAH PEARCE, MARCUS MARTIN,
   NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE,


                          Plaintiffs,
   v.


   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,


                          Defendants.

        PLAINTIFFS’ MOTION TO COMPEL DEFENDANT NATIONAL SOCIALIST
            MOVEMENT TO DISCLOSE CUSTODIANS OF DISCOVERABLE
                        DOCUMENTS AND INFORMATION




Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 1 of 20 Pageid#: 6058
         Plaintiffs respectfully submit this Motion pursuant to Rule 37 of the Federal Rules of Civil

  Procedure for an order (a) compelling Defendant National Socialist Movement (“NSM”) to

  identify custodians who have documents or ESI that are discoverable under Rules 26 and 34 of the

  Federal Rules of Civil Procedure, and to submit certificates in accordance with Exhibit A to the

  Stipulation and Order for the Imaging, Preservation, and Production of Documents; (b) permitting

  Plaintiffs to depose a representative of NSM regarding their conduct in pretrial discovery,

  including their efforts to preserve any documents, information, or materials that are potentially

  relevant to this litigation without prejudice to Plaintiffs’ ability to depose NSM on the merits of

  the allegations; and (c) requiring NSM to pay Plaintiffs’ costs and attorneys’ fees with respect to

  this Motion pursuant to Federal Rule of Civil Procedure 37(a)(5).

                                  PRELIMINARY STATEMENT

         Defendant NSM, like any civil litigant, has an obligation to produce documents in its

  possession responsive to Plaintiffs’ document requests. Like other defendants in this litigation, it

  has largely refused to do so, causing great prejudice to Plaintiffs. While hundreds of NSM

  members marched in the streets of Charlottesville, only a single former member – Defendant Jeff

  Schoep – has given access to a few personal social media accounts, and he did so only after he

  was facing a sanctions motion. Even then, when Mr. Schoep finally turned over his cell phone,

  he simultaneously disclosed for the first time that it had “fallen in the toilet” sometime after the

  litigation started, rendering its contents unrecoverable. Because NSM’s attorney refuses to

  conduct any meaningful investigation to determine which other custodians within NSM possess

  responsive documents, Plaintiffs have received precious few documents from NSM. The

  gamesmanship exhibited by NSM’s latest attorney is reminiscent of his client’s, Mr. Schoep,

  who resisted discovery himself for more than a year, and then fired his previous attorney at the



                                                    1

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 2 of 20 Pageid#: 6059
  eleventh hour rather than produce any documents. NSM’s new lawyer, Mr. ReBrook, fought

  hard in recent months to take over the representation of NSM and then fought equally hard to

  shield the organization from having to produce documents from anyone other than Mr. Schoep.

  Ultimately, after repeated requests from Plaintiffs, and faced with potentially imminent court

  intervention for his steadfast refusal to conduct rudimentary discovery, Mr. ReBrook revived a

  familiar tactic: he sought to “be relieved” as counsel for NSM, mere months after taking on the

  representation. Because Mr. ReBrook will not take basic steps to investigate who else within

  NSM possesses responsive documents, Plaintiffs seek the right to do so ourselves. We

  respectfully request that NSM be compelled to disclose custodians of responsive documents and

  make a representative available to be deposed on the issue of NSM’s conduct in discovery.

                                   FACTUAL BACKGROUND

         Defendant NSM is an unincorporated association under Section 8.01-15 of the Virginia

  Code. (Am. Compl., ECF No. 175 ¶¶ 38; ECF No. 343 ¶ 38.) At the times relevant to the

  Complaint, NSM was led by Defendant Schoep. (ECF No. 175 ¶¶ 38.) NSM’s purpose is to

  promote “a ‘greater America’ that would deny citizenship to Jews, non-whites, and LGBT

  persons.” (Id. ¶ 38.) Members of NSM participated in planning the Unite the Right event and the

  violence that took place in Charlottesville on August 11 and 12, 2017. (Id.)

         In addition to Mr. Schoep, there are unquestionably others within NSM who generated and

  possessed documents relevant to the events at issue in this case. NSM’s website lists a number of

  “National Officers & Departments,” including at least six individuals and several other people

  listed by title.   (Ex. 1 (screenshot of https://web.archive.org/web/20190809013655/http://

  www.nsm88.org/contact/index.htm, Aug. 9, 2019).) A quick internet search reveals that one of

  NSM’s leaders at the time of the Unite the Right event was Major Brian Culpepper, a man in



                                                  2

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 3 of 20 Pageid#: 6060
  charge of “Public Relations” who drafted an “After Action Report” after Unite the Right

  recounting what occurred at the rally and declaring the event “a huge success for the NF allies.”

  (Ex. 2 at 29 (screenshot of https://www.counterextremism.com/content/guide-white-supremacy-

  groups,      last   visited   Aug.   28,   2019));    (Ex.    3     at   2–5    (screenshot    of

  https://hocomd.cc/2017/08/18/get-to-know-some-of-the-unite-the-right-rally-participants-and-

  sympathizers, last visited Aug. 28, 2019).) According to Defendant Matthew Heimbach’s recent

  deposition testimony, NSM members had their own NSM e-mail accounts on which they discussed

  issues responsive to Plaintiffs’ document requests, which were controlled for a time by NSM’s

  current leader, Burt Colucci. (Ex. 4 at 107–08 (Excerpt of Heimbach Depo. Tr.).) Plaintiffs have

  not received access to any such accounts, or electronic devices from any NSM members other than

  Defendant Schoep.

            Plaintiffs served their First Set of Requests of Production of Documents on NSM on

  January 25, 2018 as well as their first set of interrogatories. (See ECF Nos. 432-2, 432-1.) NSM

  responded on April 9, 2018, listing some – but not all – of the devices and accounts of Jeff

  Schoep. (ECF No. 478-6.) In fact, NSM’s responses were identical to those of Mr. Schoep, and

  included hardly any references to NSM accounts and domains, including NSM email

  accounts. (Id.; ECF No. 478-3.) There was plainly no investigation done at that point regarding

  who else within this organization possessed responsive documents.

            On November 19, 2018, this Court entered the Stipulation and Order for the Imaging,

  Preservation, and Production of Documents (ECF No. 383, the “Stipulation”), finding that it was

  “necessary and appropriate” to “submit [Defendants’] electronic devices to a third-party vendor

  for imaging.” (ECF No. 379 ¶ 1.) NSM and Nationalist Front (“NF”) agreed to the terms of the

  Stipulation. (Stipulation at 2.) Among other things, the Stipulation required NSM and NF to



                                                 3

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 4 of 20 Pageid#: 6061
  provide Plaintiffs with certificates identifying the sources of “potentially relevant” documents or

  ESI. (Id. ¶ 5; id. Ex. A.) On December 6, 2018, Defendant Schoep executed a certificate that

  purported to comply with Exhibit A to the Stipulation, and which he purported to submit in his

  individual capacity as well as on behalf of NSM and NF. (Ex. 5 (Certificate Responses of Jeff

  Schoep Individually, National Socialist Movement, and Nationalist Front, Dec. 6, 2018).) That

  certificate, which Mr. Schoep signed under penalty of perjury, identified only two social media

  accounts and one device as containing potentially relevant documents. (Id.) The accounts and the

  device were all controlled by Mr. Schoep. There was not a single device or account that appeared

  to contain documents for any other NSM custodian.

         On February 16, 2019, Defendant Schoep fired the attorney representing him and NSM,

  the day after he was ordered to sign the third-party vendor contract to facilitate the production of

  documents. (ECF No. 432-9.) On March 18, 2019, W. Edward ReBrook IV, esq., emailed the

  Court ex parte asserting, “I am the new attorney for NSM, Jeff Schoep (cc’d), and the National

  Front.” (ECF No. 446.) Mr. ReBrook then proceeded to explain to the Court at length why he was

  the proper attorney for NSM, and not another individual who claimed ownership over NSM, James

  Stern. (Id.) At a hearing on March 18, 2019, Mr. ReBrook specifically represented to the Court,

  “I am the new attorney for the National Socialist Movement, the Nationalist Front, and Mr. Jeff

  Schoep,” (ECF No. 455 at 4), and filed a notice of appearance for Mr. Schoep, NSM, and NF the

  following day. (ECF No. 451.) On April 4, 2019, the Court granted Mr. RebRook’s notice of

  appearance on behalf of NSM after James Stern failed to find another attorney to enter a notice of

  appearance for the entity. (ECF No. 461.) From that day forward, Plaintiffs and the Court have

  been interacting solely with Mr. ReBrook as the duly licensed attorney for Mr. Schoep, NSM, and

  NF.



                                                   4

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 5 of 20 Pageid#: 6062
           On April 8, 2019, after Plaintiffs were forced to file a motion for sanctions against Mr.

  Schoep for his failure to sign the third-party vendor contract, counsel for Plaintiffs wrote Mr.

  ReBrook, and noted (inter alia) that “both NSM and NF identified Jeff Schoep as the sole

  custodian of documents in the possession of each of those entities.” (Ex. 6 (Email from M. Bloch

  to E. ReBrook, Apr. 8, 2019).) 1 Plaintiffs noted that Mr. ReBrook’s clients “failed to disclose in

  [their] certifications numerous social media accounts and electronic devices” that contain

  responsive information, and requested that NSM and NF disclose any “additional custodians from

  either of those entities who possess accounts and devices with information responsive to Plaintiffs’

  discovery requests . . . so that their documents can be produced.” (Id.) In his response, Mr.

  ReBrook demurred, claiming that because Mr. Schoep is the “only named defendant for the NSM

  and the ‘Nationalist Front’ (which was never a real, functioning entity), only materials within his

  possession and control are subject to discovery.” (Ex. 7 (Email from E. ReBrook to M. Bloch,

  Apr. 9, 2019).) Counsel for Plaintiffs responded the same day, explaining, with citations to

  authority, that NSM and NF are “required to turn over all documents in their possession that are

  relevant and responsive to our document requests, even if those documents are in the possession

  of custodians other than Mr. Schoep.” (Ex. 8 (Email from M. Bloch to E. ReBrook, Apr. 9, 2019).)

  Plaintiffs included in the letter authority for the general proposition that “[t]he Federal Rules of

  Civil Procedure impose a duty upon companies responding to discovery to conduct a reasonable

  investigation, make reasonable inquiries of its employees, and fully respond to interrogatories and

  document requests.” Selee Corp. v. McDanel Advanced Ceramic Techs., LLC, No. 1:15-CV-

  00129-MR, 2016 WL 4546446, at *3 (W.D.N.C. Aug. 31, 2016).


  1
           In addition to information from other custodians, that letter requested that Mr. Schoep provide additional
  individual account credentials and devices which had not been provided to the third-party vendor, to which his
  counsel objected. It was only after additional Court intervention that certain devices and credentials were ultimately
  produced to the vendor.

                                                            5

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 6 of 20 Pageid#: 6063
         When counsel for NSM failed to respond to that letter, counsel for Plaintiffs followed up

  with another letter on April 23, 2019, reiterating the request that counsel for NSM and NF “let me

  know whether or not NSM or NF intend to produce documents in the possession of any other

  custodian.” (Ex. 9 (Email from M. Bloch to E. ReBrook, Apr. 23, 2019).) In response, counsel for

  NSM and NF initially expressed a concern about the Plaintiffs’ intentions in the lawsuit generally,

  stating, “A few things trouble me here – firstly, I don’t believe for a second that this lawsuit is

  about a conspiracy regardless of what the complaint says. If it were, you wouldn’t be asking for

  info from NSM records. It’s clear to me that what your plaintiffs want is to expose NSM’s members

  and/or donors so that they can be doxed for all time.” (Ex. 10 (Email from E. ReBrook to M. Bloch,

  Apr. 23, 2019).) Regarding the request that counsel identify additional custodians, counsel stated,

  “I maintain that I cannot give you what I don’t have, even if you really want me to. Mr. Schoep –

  my only flesh & blood, human client – literally does not control several of the things you are

  requesting. . . . And entities which are not named defendants in this suit are not subject to your

  discovery requests.” (Id.)

         After a conference before the Court on April 26, 2019 and a phone call concerning

  compliance with discovery, Plaintiffs’ counsel asked counsel for NSM, for the third time, to

  “[p]lease let me know at your earliest convenience whether you have made a determination as to

  whether there are any additional custodians in possession of responsive documents” for NSM and

  NF. (Ex. 11 (Email from M. Bloch to E. ReBrook, May 3, 2019).) On May 13, 2019, counsel for

  NSM wrote Plaintiffs’ counsel “to verify if we’re in compliance[,]” noting, “[w]e’ve sent the

  computer for imaging and provided our access to all the accounts we could find.” (Ex. 12 (Email

  from M. Bloch to E. ReBrook, May 13, 2019).) The email concluded, “if anything further is

  required please do not hesitate to let me know.” (Id.) Counsel for NSM still had yet to address



                                                  6

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 7 of 20 Pageid#: 6064
  whether he had done any investigation as to whether there were any individuals – other than

  Defendant Schoep – within NSM that possessed documents responsive to Plaintiffs’ document

  requests. Plaintiffs’ counsel responded that same day, stating for the fourth time, “it remains our

  position that there must be custodians beyond Mr. Schoep that that possess content responsive to

  our document requests, particularly with respect to NSM.” (Id.) Plaintiffs specifically noted, by

  way of example, that Plaintiffs were aware of an individual, Brian Culpepper, who “was a

  spokesman for the NSM around the time of the events in Charlottesville and made statements on

  behalf the organization.” (Id.) Plaintiffs also reiterated authority to the effect that the Federal

  Rules of Civil Procedure require entities to conduct reasonable investigations and make reasonable

  inquiries in order to respond to discovery requests. (Id.) Once again, Plaintiffs asked that counsel

  “let us know whether you will be producing documents from custodians other than Mr. Schoep for

  NSM and NF.” (Id.) Counsel for NSM did not respond.

         Plaintiffs followed up once again on June 11, 2019, asking for a fifth time “whether there

  are any custodians beyond Mr. Schoep who will be producing documents on behalf of NSM or

  NF.” (Ex. 13 (Email from M. Bloch to E. ReBrook, June 11, 2019).) Counsel for NSM and NF

  responded the next day, stating the following: “The only actual human person I have a relationship

  with is Mr. Schoep. I do not know any of these other people. My relationship with NSM and NF

  (which I’m not sure is an actual organization) is derivative of my relationship with Mr. Schoep.

  Am I being asked to develop new relationship’s [sic] with additional natural persons?” (Ex. 14

  (Email from E. ReBrook to M. Bloch, June 12, 2019).) Plaintiffs’ counsel reiterated in response,

  with associated authority, that an organization has a duty to conduct a reasonable investigation,

  and noted that, “[a]t a minimum, Brian Culpepper, who was a spokesman for the NSM around the

  time of the events in Charlottesville and made statements on behalf of the organization, would



                                                   7

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 8 of 20 Pageid#: 6065
  therefore be in possession of responsive documents we believe Plaintiffs are entitled to.” (Ex. 15

  (Email from M. Bloch to E. ReBrook, June 12, 2019).) Plaintiffs again requested, for the sixth

  time, that counsel state “whether you will be producing documents for Mr. Culpepper or any other

  custodians for those two entities that you believe have responsive documents after reasonable

  investigation.” (Id.)

           In response, Mr. ReBrook asked whether Plaintiffs had a “complete list of persons [he was]

  expected to query for information.” (Ex. 16 (Email from E. ReBrook to M. Bloch, June 13, 2019).)

  Plaintiffs’ counsel responded at that point that, beyond what he had already offered, he could not

  advise further as to how to conduct an investigation. (Ex. 17 (Email from E. ReBrook to M. Bloch,

  June 17, 2019).) Mr. ReBrook responded as follows:

           If you have specific, human persons I am expected to query for discoverable
           information other than my only human client, Jeff Schoep, please let me know. I
           believe there have been hundreds if not thousands of NSM members over the years,
           so in order to avoid a vagueness objection, I’m going to need to know who you
           expect me to contact.

   (Id.)

           Plaintiffs’ counsel made one final effort to attempt to ascertain whether other members of

  NSM or NF possessed responsive documents, which we quote in full:


           With respect to NSM and NF, it remains the case that you have only produced items
           to the vendor in the possession of Jeff Schoep. As we have noted, we believe there
           are others within those organizations who possess responsive documents,
           including, for example, Brian Culpepper, who was a spokesman for NSM at the
           time of Unite the Right, and Burt Colucci, who, according to recent deposition
           testimony, apparently set up and controlled an e-mail system for NSM that
           contained relevant documents. It is our position that you have not fulfilled your
           obligation to conduct a reasonable investigation of the entities you represent to
           respond fully to our discovery requests. Please let us know by Wednesday, August
           28, whether you intend to produce documents on behalf of NSM or NF for
           custodians other than Jeff Schoep. If we do not hear from you on this issue prior to
           Wednesday, August 28, we will presume you do not intend to make any inquiry
           regarding additional custodians for NF or NSM and we will raise these issues with
           the Court.
                                                    8

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 9 of 20 Pageid#: 6066
           (Ex. 18 (Email from M. Bloch to E. ReBrook, Aug. 22, 2019).)

           Plaintiffs received no response to the above request.

           In an email to the Court of August 28, 2019, Mr. ReBrook asked to be “relieved” of counsel

   for NSM and NF. (Ex. 19 (Email from E. ReBrook to Court, Aug. 28, 2019).) He claimed, for

   the first time, that at the time he entered a notice of appearance for Mr. Schoep, NSM, and NF, “I

   did not fully appreciate or understand that Mr. Schoep had no control of the National Front and

   would soon be leaving the NSM.” (Id.) He also noted that he did “not believe that the National

   Front is a functional entity capable of answering discovery requests,” and that he has not “been

   able to get information from anyone else” at NSM. (Id.) Mr. ReBrook did not specify any attempts

   he has made to contact custodians of NSM or NF, beyond merely asking Mr. Schoep to contact

   Mr. Culpepper and Mr. Colucci. (Id.) Mr. ReBrook then directed Plaintiffs to an NSM.ORG press

   release authored by Mr. Schoep, dated March 6, 2019. (Id.) In the release, Schoep claimed he

   would    “retire   [from   NSM]     and   appoint     a   successor.”   (Ex.   20   (screenshot   of

   https://web.archive.org/web/20190320005811/http://www.nsm88.org/press/nsm-JS_press-

   release_march_6_2019.htm, March 6, 2019).) Mr. Schoep also stated that he had “officially

   appointed former Chief of Staff, Burt Colucci, as Commander of the National Socialist

   Movement.” (Id.) There is no evidence that Mr. ReBrook ever personally attempted to contact

   Mr. Colucci, the current leader of his client, NSM.

           At no point did Mr. ReBrook move to withdraw from representing NSM in March 2019;

   he filed a notice of appearance for the entity on March 19, 2019 (ECF No. 451) and fought hard to

   represent the entity despite objections from others (see ECF Nos. 446, 455, 461). For over five

   months, Mr. ReBrook has held himself out to the Court as representing NSM and NF. Until the




                                                    9

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 10 of 20 Pageid#: 6067
   Court rules otherwise, Mr. ReBrook is still obligated to represent NSM and NF and respond

   appropriately to Plaintiffs’ discovery requests.

          Despite Mr. ReBrook’s representation that NSM has “hundreds” of members, Plaintiffs

   have received no documents or responsive information from NSM (or NF), beyond a single NSM

   Bitchute account that Mr. Schoep had previously identified. (Ex. 5; Ex. 17; Ex. 19.) It remains the

   case that NSM has not identified any custodians of potentially relevant information other than Mr.

   Schoep, and Plaintiffs have no information that it has conducted any investigation in that regard.

                                         LEGAL STANDARD

          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

   party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). A

   party is entitled to request that another party provide “any designated documents or electronically

   stored information” that is in the producing party’s “possession, custody, or control.” Fed. R.

   Civ. P. 34(a)(1). “‘Control’ is defined as the legal right, authority or ability to obtain documents

   upon demand.” U.S. Int’l Trade Comm’n v. ASAT, Inc., 411 F.3d 245, 254 (D.C. Cir. 2005). In

   responding to a discovery request, “a party is obligated to make a reasonable effort to search for

   and produce documents responsive to the opposing party’s document requests.” Moore v.

   Napolitano, 723 F. Supp. 2d 167, 173 (D.D.C. 2010). In fulfilling this obligation on behalf of a

   client, counsel must make a “reasonable effort to assure that the client has provided all the

   information and documents responsive to the discovery demand.” Poole ex rel. Elliott v. Textron,

   Inc., 192 F.R.D. 494, 503 (D. Md. 2000) (quoting Advisory Committee Notes to 1983

   Amendments to Rule 26(g)); see also Abadia-Peixoto v. U.S. Dep’t of Homeland Sec., No. 11-cv-

   04001-RS, 2013 WL 4511925, at *2 (N.D. Cal. Aug. 23, 2013) (“In the era of e-discovery,

   attorneys must take responsibility for ensuring that their clients conduct a comprehensive and



                                                      10

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 11 of 20 Pageid#: 6068
   appropriate document search.”). “The Federal Rules of Civil Procedure impose a duty upon

   companies responding to discovery to conduct a reasonable investigation, make reasonable

   inquiries of its employees, and fully respond to interrogatories and document requests.” Selee

   Corp. v. McDanel Advanced Ceramic Techs., LLC, No. 1:15‐cv‐00129‐MR, 2016 WL 4546446,

   at *3 (W.D.N.C. Aug. 31, 2016) (citation and internal quotation marks omitted); accord Hickman

   v. Wal‐Mart Stores, Inc., 152 F.R.D. 216, 223 (M.D. Fla. 1993) (affirming that a company has a

   duty to make a reasonable search of its business records and a reasonable inquiry of its employees

   and agents, in order to obtain the information sought in discovery).

                                             ARGUMENT

          Defendant NSM, through its attorney Mr. ReBrook, has failed to take the most basic steps

   to determine which individuals within the organization possess documents responsive to Plaintiffs’

   discovery requests, let alone to produce documents from anyone other than Defendant Schoep.

   Moreover, Defendant Schoep has made a concerted effort to produce primarily personal accounts,

   rather than accounts containing NSM documents such as an email account domain apparently

   created exclusively for NSM members, to which Plaintiffs have no access. Despite persistent

   efforts by Plaintiffs over the course of months, counsel for NSM has obstinately refused to even

   inquire who else within the organization, beyond the former leader, possesses responsive

   documents. Indeed, Plaintiffs have directed NSM’s counsel, at his request, to at least two potential

   sources of such documents, one of whom is the current leader of the organization, Burt Colucci.

   Nonetheless, NSM has chosen simply to ignore their obligation to conduct a reasonable

   investigation and respond fully to Plaintiffs’ document request. And when informed that Plaintiffs

   would bring this issue to the Court, Mr. ReBrook sought at the eleventh hour to withdraw as

   counsel to NSM and NF, after fighting vigorously to represent them in the first place. To date,



                                                   11

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 12 of 20 Pageid#: 6069
   Plaintiffs therefore have few documents from NSM beyond what Defendant Schoep has provided

   to the third-party vendor, which does not, of course, include any documents from Defendant

   Schoep’s cell phone, which was destroyed when it purportedly fell in a toilet.

          Courts have long recognized that entity defendants and their attorneys are required by Rule

   26 to reasonably investigate the identities of custodians in response to discovery requests. See,

   e.g., Selee Corp., 2016 WL 4546446, at *3 (noting how the Federal Rules impose a “duty upon

   companies responding to discovery to conduct a reasonable investigation, make reasonable

   inquiries of its employees, and fully respond to interrogatories and document requests”); Terry v.

   Modern Inv. Co., No. 3:04-cv-00085, 2006 WL 2434264, at *6 (W.D. Va. Aug. 21, 2006) (Moon,

   J.) (ordering defendants to determine which individuals had responsive information from entity in

   question because they were “the sole parties who had authority to obtain [entity] records” and

   chastising Defendants for failing to respond to discovery requests); Morris v. Lowe’s Home Ctrs.,

   Inc., No. 1:10-cv-388, 2012 WL 5347826, at *4–5 (M.D.N.C. Oct. 26, 2012) (granting motion to

   compel Defendant to make a “reasonable inquiry” of employees with knowledge relevant to the

   lawsuit after Defendant made scant effort previously); see also 3M Innovative Props. Co. v. Tomar

   Elecs., No. 05-cv-756-MJD, 2006 WL 2670038, at *6–7 (D. Minn. Sept. 18, 2006) (granting

   motion for sanctions after President of company “did not inquire into whether other employees

   within the company had potentially relevant material, but merely looked at his own email and

   files,” and holding that “a reasonable investigation by a company would include an inquiry of a

   company’s employees for relevant information”); Hickman, 152 F.R.D. at 223 (“Wal-Mart has a

   duty to make a reasonable search of its business records and make a reasonable inquiry of its

   employee and agents in order to obtain the information asked in Plaintiff's interrogatories. Only




                                                  12

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 13 of 20 Pageid#: 6070
   after doing such, can the Defendant then aver that it has no knowledge as to the information

   requested in the interrogatory.”)

          Here, NSM has fallen at the first hurdle imposed by Rule 26: NSM (and its counsel) has

   failed to embark on a reasonable search to identify custodians who may have information

   responsive to Plaintiffs’ document requests. Cf. Terry, 2006 WL 2434264, at *6; Morris, 2012

   WL 5347826, at *4–5; 3M Innovative Props. Co., 2006 WL 2670038, at *6–7. In response to no

   fewer than seven direct requests from Plaintiffs, the best NSM has done is to ask Plaintiffs to

   identify appropriate custodians. (See Ex. 16; Ex. 17.) That is plainly not an adequate response,

   and betrays that NSM and their counsel have done anything but conduct the reasonable search

   required by Rule 26. “[C]ommon sense dictates that the party conducting the search must share

   information regarding the universe of potentially relevant documents being preserved, . . . and the

   identities of the custodians from whom the documents were retrieved. After all, the party

   responsible for the search and production has the duty to demonstrate its reasonableness.” Burnett

   v. Ford Motor Co., No. 3:13-cv-14207, 2015 WL 4137847, at *8 (S.D.W. Va. July 8, 2015).

          Despite NSM’s failure to adopt this common-sense approach, Plaintiffs have nonetheless

   identified potential custodians of responsive documents. As Plaintiffs pointed out, Plaintiffs are

   aware that a person known as Brian Culpepper has spoken on behalf of NSM (see Ex. 12; Ex. 15;

   Ex. 18), and that a person known as Burt Colucci, the current leader and former chief of staff to

   Mr. Schoep, has assisted in establishing email accounts for NSM members. (Ex. 4 at 107–08.)

   One would think that the current leader of the organization that an attorney represents would not

   only be knowledgeable about the organization’s documents but also easy to contact by the

   organization’s lawyer. Mr. ReBrook’s half-hearted attempts to even speak to Mr. Colucci – or

   anyone else in the organization – hardly satisfy his obligations under the federal rules.



                                                    13

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 14 of 20 Pageid#: 6071
           Finally, Mr. ReBrook’s apparent objection to Plaintiffs’ requests that he only has a

   “relationship” with one member of NSM, Mr. Schoep, is beside the point. See 3M Innovative

   Props. Co, 2006 WL 2670038, at *6 (“Discovery requests served on a company solicits

   information known to the company, not solely information known by the president, CEO, or other

   person directed to respond to the discovery requests. Accordingly, a reasonable investigation by a

   company would include an inquiry of a company's employees for relevant information.”). Mr.

   ReBrook, as the attorney to NSM, has an obligation to investigate and inquire with other members

   of NSM who may have discoverable information. See Poole, 192 F.R.D. at 503 (acknowledging

   counsel’s responsibility to ensure client has provided information responsive to discovery

   demand); Burnett, 2015 WL 4137847, at *8 (noting recipient of discovery demand must provide

   “identities of custodians” responsive to demand); Morris, 2012 WL 5347826, at *4–5 (granting

   motion to compel Defendant to make a “reasonable inquiry” of employees after Defendant made

   little effort beforehand). 2

           Nor can Mr. ReBrook now seek to evade his obligations by moving for withdrawal of NSM

   and NF, after representing them for five months, simply because he “did not fully appreciate or

   understand that Mr. Schoep … would soon be leaving the NSM.” (Ex. 19.) Mr. ReBrook fought

   tirelessly to represent NSM (see ECF Nos. 446, 455) and the Court granted his request after his

   efforts (see ECF No. 461). As the duly represented attorney for NSM for months, Mr. ReBrook

   cannot now claim that he has no documents within his control, after making scant efforts to identify




   2
     Moreover, the fact that NSM and NF are unincorporated is of no moment: their members are agents of the
   association in the same way that officers and employees are agents of companies, and share the same duties and
   liabilities as any other agent. See Am. Soc’y of Mech. Eng’rs v. Hydrolevel Corp., 456 U.S. 556, 566–70 (1982)
   (explaining the liability of an unincorporated association for the acts of its agents).


                                                          14

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 15 of 20 Pageid#: 6072
   custodians who would have such information. See Towns v. Morris, 50 F.3d 8, 8 (4th Cir. 1995)

   (per curiam) (denying motion to withdraw as an attempt to evade discovery obligations).

          As set forth above, Mr. ReBrook and NSM’s ongoing refusals to cooperate in discovery

   should not be countenanced any further by this Court. If NSM is not willing to identify custodians

   of discoverable documents, then Plaintiffs should be entitled to depose a representative of NSM to

   identify custodians of the organization’s discoverable documents. See, e.g., Danco, Inc. v. Lavelle

   Indus., Inc., No. 5:16-cv-48-CMC, 2017 WL 10154231, at *3 (E.D. Tex. May 4, 2017) (granting

   motion to compel a “records custodian deposition”).

                                           CONCLUSION

          For the foregoing reasons, the Motion should be granted.




   Dated: September 3, 2019                          Respectfully submitted,
                                                         /s/
                                                         Robert T. Cahill (VSB 38562)
                                                         COOLEY LLP
                                                         11951 Freedom Drive, 14th Floor
                                                         Reston, VA 20190-5656
                                                         Telephone: (703) 456-8000
                                                         Fax: (703) 456-8100
                                                         rcahill@cooley.com




                                                   15

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 16 of 20 Pageid#: 6073
                                                   Of Counsel:

    Roberta A. Kaplan (pro hac vice)               Karen L. Dunn (pro hac vice)
    Julie E. Fink (pro hac vice)                   William A. Isaacson (pro hac vice)
    Gabrielle E. Tenzer (pro hac vice)             Jessica Phillips (pro hac vice)
    Joshua A. Matz (pro hac vice)                  BOIES SCHILLER FLEXNER LLP
    Michael L. Bloch (pro hac vice)                1401 New York Ave, NW
    KAPLAN HECKER & FINK LLP                       Washington, DC 20005
    350 Fifth Avenue, Suite 7110                   Telephone: (202) 237-2727
    New York, NY 10118                             Fax: (202) 237-6131
    Telephone: (212) 763-0883                      kdunn@bsfllp.com
    rkaplan@kaplanhecker.com                       wisaacson@bsfllp.com
    jfink@kaplanhecker.com                         jphillips@bsfllp.com
    gtenzer@kaplanhecker.com
    jmatz@kaplanhecker.com
    mbloch@kaplanhecker.com

    Yotam Barkai (pro hac vice)                    David E. Mills (pro hac vice)
    BOIES SCHILLER FLEXNER LLP                     COOLEY LLP
    55 Hudson Yards                                1299 Pennsylvania Avenue, NW
    New York, NY 10001                             Suite 700
    Telephone: (212) 446-2300                      Washington, DC 20004
    Fax: (212) 446-2350                            Telephone: (202) 842-7800
    ybarkai@bsfllp.com                             Fax: (202) 842-7899
                                                   dmills@cooley.com

    Alan Levine (pro hac vice)                     J. Benjamin Rottenborn (VSB 84796)
    Philip Bowman (pro hac vice)                   Erin Ashwell (VSB 79538)
    COOLEY LLP                                     WOODS ROGERS PLC
    1114 Avenue of the Americas, 46th Floor New    10 South Jefferson St., Suite 1400
    York, NY 10036                                 Roanoke, VA 24011
    Telephone: (212) 479-6260                      Telephone: (540) 983-7600
    Fax: (212) 479-6275                            Fax: (540) 983-7711
    alevine@cooley.com                             brottenborn@woodsrogers.com
    pbowman@cooley.com                             eashwell@woodsrogers.com

                                                   Counsel for Plaintiffs




                                              16

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 17 of 20 Pageid#: 6074
                                     RULE 37 CERTIFICATION


          Plaintiffs hereby certify pursuant to Rule 37(a)(1) that they have attempted in good faith to
   meet and confer with NSM about the issues raised by this Motion.


   Dated: September 3, 2019                                     Respectfully submitted,


                                                                /s/ ___________________
                                                                Robert T. Cahill (VSB 38562)
                                                                Counsel for Plaintiffs




                                                   17

Case 3:17-cv-00072-NKM-JCH Document 547 Filed 09/03/19 Page 18 of 20 Pageid#: 6075
                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 3, 2019, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Justin Saunders Gravatt                          Elmer Woodard
    David L. Hauck                                   5661 US Hwy 29
    David L. Campbell                                Blairs, VA 24527
    Duane, Hauck, Davis & Gravatt, P.C.              isuecrooks@comcast.net
    100 West Franklin Street, Suite 100
    Richmond, VA 23220                               James E. Kolenich
    jgravatt@dhdglaw.com                             Kolenich Law Office
    dhauck@dhdglaw.com                               9435 Waterstone Blvd. #140
    dcampbell@dhdglaw.com                            Cincinnati, OH 45249
                                                     jek318@gmail.com
    Counsel for Defendant James A. Fields, Jr.
                                                     Counsel for Defendants Matthew Parrott,
                                                     Robert Ray, Traditionalist Worker Party,
                                                     Jason Kessler, Nathan Damigo, Identity
                                                     Europa, Inc. (Identity Evropa), and
                                                     Christopher Cantwell


    Bryan Jones                                      John A. DiNucci
    106 W. South St., Suite 211                      Law Office of John A. DiNucci
    Charlottesville, VA 22902                        8180 Greensboro Drive, Suite 1150
    bryan@bjoneslegal.com                            McLean, VA 22102
                                                     dinuccilaw@outlook.com
    Counsel for Defendants Michael Hill,
    Michael Tubbs, and League of the South           Counsel for Defendant Richard Spencer


    William Edward ReBrook , IV
    The Rebrook Law Office
    6013 Clerkenwell Court
    Burke, VA 22015
    edward@rebrooklaw.com

    Counsel for Defendants Jeff Schoep, National
    Socialist Movement, and Nationalist Front




Case 3:17-cv-00072-NKM-JCH Document 5471 Filed 09/03/19 Page 19 of 20 Pageid#: 6076
           I further hereby certify that on September 3, 2019, I also served the following non-ECF
   participants, via electronic mail, as follows:

    Elliot Kline                                    Matthew Heimbach
    eli.f.mosley@gmail.com                          matthew.w.heimbach@gmail.com

    Vanguard America
    c/o Dillon Hopper
    dillon_hopper@protonmail.com

                                                        /s/
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       rcahill@cooley.com

                                                       Counsel for Plaintiffs




Case 3:17-cv-00072-NKM-JCH Document 5472 Filed 09/03/19 Page 20 of 20 Pageid#: 6077
